Citation Nr: 0123106	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-05 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a herniated disc of the 
low back as secondary to the service connected bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from November 1974 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 and January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, in which service 
connection for a herniated disc of the low back was denied.  
The Board remanded this matter in July 2000.  The requested 
development has been accomplished and matter has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the August 1997, January 1998 and October 2000 
rating decisions, the April 1998 statement of the case (SOC), 
the December 1998, April 1999, October 1999 and October 2000 
supplemental statements of the case (SSOC) as well as the May 
2001 RO letter.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in June 1997, August 1998 and 
September 2000.  

4.  The greater weight of the objective, credible evidence 
does not establish that the veteran's herniated disc of the 
low back was caused or aggravated by the service-connected 
bilateral pes planus.  



CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  A herniated disc of the low back was not proximately due 
to, or the result of, the veteran's service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 1101, 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The August 1997, January 1998 and October 2000 
rating decisions, the April 1998 SOC and the December 1998, 
April 1999, October 1999 and October 2000 SSOC, as well as 
the May 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decisions, SOC and SSOC and RO letter informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in June 1997, August 1998 and September 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  In addition, service connection may also be 
granted for disability, which is proximately due to, or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2000).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

In analyzing the evidence of record, the Board finds that a 
preponderance of the relevant and probative evidence is 
against entitlement to service connection on a secondary 
basis for a herniated disc of the low back.  

Service medical records show that the veteran complained of 
bilateral foot pain and back pain.  In May 1998 a doctor of 
podiatric medicine wrote that the veteran had plantar 
fasciitis of the right and left feet and that the veteran 
related that this was aggravating his back problems.  The 
doctor felt that the veteran had some merit in relating his 
foot problems as aggravating his back problems.  This doctor 
stated that the veteran's chronic pain and hip could give 
rise to lower back complaints.  In September 1999 another 
doctor of podiatric medicine wrote that he had seen the 
veteran for flat feet problems and that this condition 
exacerbated the problems he was also having with his back.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The two doctors of podiatric 
medicine do not appear to have based their opinions on the 
veteran's medical history.  Neither has indicated that the 
veteran's prior clinical records relating to his back had 
been reviewed.  Neither doctor of podiatric medicine 
mentioned examining the veteran's back.  See Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the veteran); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  See also Grover v. West, 12 Vet. App. 109, 112 
(1999); Jones v. West, 13 Vet. App. 129 (1999).  

The probative value of medical opinion evidence is based on 
the physician's review of pertinent historical data, personal 
examination of the veteran, and the physician's own 
professional knowledge and skill in analyzing the data of 
record.  The Board must determine how much weight is to be 
attached to each opinion.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board finds the greater 
probative weight must be given to the September 2000 VA 
examiner's opinion because he reviewed the prior clinical 
records and based his opinion thereon.  After review of the 
claims file and examination of the veteran the VA examiner 
opined that the lumbar and cervical disc bulges were likely 
not related to symptoms complained of in service.  The VA 
examiner stated that the herniated disc of the low back pain 
was likely not related to the service connected pes planus 
and the veteran's service connected bilateral pes planus is 
not as likely as not to have aggravated the low back 
disorder.  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  The Board concludes 
that a preponderance of the evidence of record does not 
establish that the veteran's herniated disc of the low back 
was caused or aggravated the service-connected bilateral pes 
planus.  


ORDER

Service connection for a herniated disc of the low back as 
secondary to the service connected bilateral pes planus is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

